DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendments to the claims filed on September 23, 2019 have been received. Claims 15, 21 and 28 have been amended, while claims 12, 16-19, 22-23, 27, 29 and 30 have been canceled. Claims 1-12, 14, 15, 20-21, 24-26 and 28 are pending and under consideration. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a method of differentiating human embryonic stem cells (ES cells) into a plasma cell comprising: generating a progenitor cell; and differentiating the progenitor cell into a B cell.
Group II claims 9-11, drawn to a method of generating a long-lived plasma cell comprising: (i) administering IFNy or IL-4 to B cells derived from human ES cells; or (ii) administering IL-21 to 3T3 fibroblast cells engineered to express CD40L and BAFF.
Group III, claims 12 , drawn to a method of treating a subject in need thereof comprising administering a therapeutically effective amount of a plasma cell to a subject, wherein, the subject has a virus and the plasma cell expresses sequences from an antibody broadly neutralizing the virus.
Group IV, claim(s) 14-15, 20-21,  24 and 25, drawn to a genetically engineered stem cell comprising: (i) reduced expression of one or more HLA-1 and HLA-Il relative to a wild-type stem cell; or (ii) constructs encoding genes leading to evasion of complement fixation, evasion of NK cell recognition, or evasion of phagocytosis..
Group V, claim 26, drawn to a method for making a genetically engineered stem cell comprising: (i) introducing a genetic modification or an inactivating mutation to reduce immunogenicity; or (ii) delivering a construct to a safe harbor locus and encoding genes that lead to evasion of complement fixation, NK cell recognition, or phagocytosis.
Group VI, claims 28, drawn to method of treating a subject in need thereof with a genetically engineered stem cell or progeny of a genetically engineered stem cell.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Plasma cell produces a therapeutic agent selected from a protein, a broadly neutralizing antibody, or an enzyme as set forth in claim 2. 
 Genetic factor is selected from one or more of the group consisting of PAX5, EBF1, FOXO1A, BCL11A, TCF3, IKZF1,IRF4, IRF8, and SPI‘; or the stimulus is selected from doxycycline or tetracycline as set forth in claim 4.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1 and 3 are generic.
(B). The species are as follows: 
1. Genes leading to evasion of complement fixation, evasion of NK cell recognition, or evasion of phagocytosis as set forth in claim 14.
2. Inactivating mutation in encoding genes selected from one or more of the group consisting of: b2 microglobulin, TAP1, CD74, CIITA, and a ligand of NKG2D as set forth in claim 20.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 14 is generic. 
(C). The species are as follows: 
	immunogenicity; or 
	(ii) delivering a construct to a safe harbor locus and encoding genes that lead to	evasion of complement fixation, NK cell recognition, or phagocytosis, wherein
	(a) the immunogenicity of the cell reduced by elimination of HLA-I expression,	elimination of HLA-II expression, and elimination of natural killer cell recognition;
(b) the inactivating mutation is in encoding genes selected from one or more of the group consisting of: B2 microglobulin, TAP1, CD74, CIITA, and a ligand of NKG2D,
	The ligand of NKG2D is optionally selected from one or more of the group consisting of MICA, MICB, Raetie, Raet1g, Raet1!, Ulbp1, Ulbp2, and Ulbp3;
	(c) the gene leading to evasion of complement fixation is selected from one or 	more of the group consisting of CD46/Crry, CD55, and CD59;
	(d) the gene leading to evasion of NK cell recognition is selected from one or	more of the group consisting of HLA-E and HLA-G; or
	(e) the gene leading to evasion of phagocytosis is CD47.
	Applicant is required, in reply to this action, to elect a single species of (i) or (ii) to which the claims shall be restricted if no generic claim is finally held to be allowable. Should applicant elect the specie of (ii) then elect a single species listed under (a)-(e). The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 26 is generic. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The invention of group I-VI lack unity of invention because even though the inventions of these groups require the technical feature of generating plasma cells including B cell derived from ES cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Slukvin (US 20120040362). Slukvin teaches generating plasma cells including B cells from human ES cells (see para. 56-58). Thus, special technical feature linking invention of group I-VI does not contribute over prior art. Further, the invention of group I-VI lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical features of Group I include generating a progenitor cell, not present in either of Groups II-VI; the special technical features of Group II include IFN gamma, not present in either of Groups I or III-VI; the special  technical features of Group III includes administering plasma cell to a subject not required by Group I-II, IV-VI, the special technical features of Group IV include reducing expression of one or more HLA-1 and HLA-11, not present in either of Groups I-III, V-VI.  The special technical features of Group V include introducing a genetic modification or an inactivating mutation to reduce immunogenicity, not present in either of Groups I-VI and VI.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632